Citation Nr: 1641465	
Decision Date: 10/25/16    Archive Date: 11/08/16

DOCKET NO.  13-15 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho


THE ISSUE

Entitlement to basic eligibility for enrollment in the Department of Veterans Affairs (VA) health care system.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to June 1999, with a total of 
1 year, 11 months, and 17 days of active duty service.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision issued in November 2012 by the VA Medical Center (MC) in Boise, Idaho, which denied eligibility for enrollment in the VA health care system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted, the Veteran served on active duty in the Marine Corps for just short of two years or twenty-four months.  Under 38 C.F.R. § 3.12a, eligibility for VA benefits, to include enrollment in the VA health care system requires a minimum period of active duty of twenty-four consecutive months.  Exceptions to this minimum period of duty are available in specific circumstances, to include where there is an established service-connected disability and where a service member has been discharged or released from duty under 10 U.S.C.A. §§ 1171 or 1173 (early out or hardship discharge).  

At present, the record does not establish that the Veteran has a service-connected disability.  She has provided a description of the circumstances of her discharge from service and her DD Form 214 is of record.  However, the record does not contain sufficient information to determine if the nature of her discharge 14 days before she met the minimum requirement of active duty service fall within the scope of the exceptions provided under 10 U.S.C.A. §§ 1171 or 1173.  In order to make such a determination, it is necessary that the Veteran's service personnel file be obtained and considered on remand.

Accordingly, the case is REMANDED for the following actions:

1. Request from the appropriate federal records custodian a complete copy of the Veteran's service personnel records, to specifically include anything pertaining to the nature of her discharge.

If, after all due diligence, it is determined that any of the records are unavailable or further efforts to obtain them would be futile, the Veteran and her representative, if any, should be so advised in accordance with the provisions of 38 C.F.R. § 3.159(e).

2. Then review the service personnel records received to determine if they include a discussion of the treatment afforded the Veteran at the time of her discharge by Lt. Commander Coffee at Camp Pendleton.  If those records are not included in the service personnel records, request the Veteran's service treatment records and any treatment records from Camp Pendleton could be held separately.

If, after all due diligence, it is determined that any of the records are unavailable or further efforts to obtain them would be futile, the Veteran and her representative, if any, should be so advised in accordance with the provisions of 38 C.F.R. § 3.159(e).

3. Then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full, issue a supplemental statement of the case (SSOC) and provide the Veteran and her representative, if any, an opportunity to respond.

 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




